Citation Nr: 9904545	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  96-42 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether the appellant may be recognized as the veteran's 
surviving spouse, for purposes of receiving Department of 
Veterans Affairs benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to survivors' and dependents' educational 
assistance benefits, pursuant to Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal. 

The veteran had active military service from November 1943 to 
March 1946; he died on March [redacted], 1996.  The appellant 
contends she was the veteran's common law spouse during his 
lifetime.  In a November 1991 Administrative Decision, the RO 
determined that the appellant could not be considered the 
veteran's spouse for VA purposes.  In an April 1996 rating 
decision, the RO denied the appellant's claims for entitlement 
to service connection for the cause of the veteran's death, and 
for entitlement to survivors' and dependents' educational 
assistance benefits, pursuant to Chapter 35, Title 38, United 
States Code.


FINDINGS OF FACT

1.  In April 1950, the veteran was married to someone other 
than the appellant, and in April 1967, they were formally 
divorced.

2.  From approximately 1958, until the veteran's death in 
1996, the appellant and the veteran lived together as husband 
and wife, and raised four children together, one of which was 
the biological child of both the veteran and the appellant.
 
3.  The appellant was aware of no legal impediment that would 
have prevented her from entering into a common law marriage 
with the veteran.

4.  The veteran died on March [redacted], 1996, due to 
atherosclerotic heart disease; other significant conditions 
contributing to the veteran's death but not resulting in the 
underlying cause of death included a cerebrovascular accident.

5.  During the veteran's lifetime, service connection had 
been established for residuals of a gunshot wound to the 
right chest, evaluated as 20 percent disabling; and a scar to 
the right chest, evaluated as 10 percent disabling; the 
combined disability rating for service-connected disabilities 
was 30 percent.

6.  Atherosclerotic heart disease was not clinically 
manifested during the veteran's active service, and there is 
no competent medical evidence of a nexus between any such 
condition and service.  

7.  The veteran's fatal atherosclerotic heart disease was not 
causally or etiologically related to a service-connected 
disability. 

8.  A disability of service origin did not produce or hasten 
the veteran's death.

9.  The veteran did not have a service-connected disability 
for which a total rating had been assigned for a period of at 
least 10 years immediately preceding his death.  


CONCLUSIONS OF LAW

1.  The appellant is recognized as the veteran's surviving 
spouse for purposes of receiving Department of Veterans 
Affairs benefits.  38 U.S.C.A. §§ 103(c), 1102, 5107 (West 
1991); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.54, 3.205 (1998).

2.  The appellant has not submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for entitlement to survivors' and dependents' 
educational assistance under the provisions of Chapter 35, 
Title 38, United States Code, lacks legal merit.  38 U.S.C.A. 
§§ 5107, 3501 (West 1991); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Common Law Marriage

This appeal arises out of the appellant's claim for 
Dependency and Indemnity Compensation or Death Pension, as 
the surviving spouse of the veteran, who died in March 1996.  
The veteran and the appellant were never formally married.  A 
few years prior to the veteran's death, in a November 1991 
Administrative Decision, the RO concluded that the appellant 
could not be considered the veteran's common law spouse for 
purposes of receiving VA benefits, as common law marriages 
were not recognized under the laws of the State of Michigan, 
where the parties resided.  Nevertheless, the appellant 
maintains that she was related to the veteran as his common 
law wife, in that they lived together for more than 33 years 
as husband and wife, and had a son together.  In support of 
the foregoing, the appellant submitted various pieces of 
evidence and supporting statements, which are described in 
more detail below.  The Board has considered all the evidence 
of record, and finds that the evidence supports the 
appellant's claim to recognize her as the veteran's surviving 
spouse, for purposes of receiving VA benefits.  
 
According to the law, death benefits may be paid to a 
surviving spouse who was married to the veteran: (1) one year 
or more prior to the veteran's death, or (2) for any period 
of time if a child was born of the marriage, or was born to 
them before the marriage.  38 C.F.R. § 3.54 (1998); see 
38 U.S.C.A. §§ 1102 (West 1991).  Spouse means a person of 
the opposite sex who is a wife or husband and the term 
surviving spouse means a person of the opposite sex who is a 
widow or widower provided the marriage meets the requirements 
of 38 C.F.R. § 3.1(j), or, as to accrued benefits, meets the 
requirements of 38 C.F.R. § 3.52.  38 C.F.R. § 3.50.  A 
marriage "means a marriage valid under the law of the place 
where the parties resided at the time of the marriage, or the 
law of the place where the parties resided when the rights to 
benefits accrued."  38 C.F.R. § 3.1(j); see 38 U.S.C.A. § 
103(c).

In order to establish proof of a common law marriage in 
jurisdictions where such marriages are recognized, the 
affidavits or certified statements of one or both of the 
parties to the marriage, if living, must set forth all of the 
facts and circumstances concerning the alleged marriage, such 
as the agreement between the parties at the beginning of 
their cohabitation, the period of cohabitation, places and 
dates of residences, and whether children were born as the 
result of the relationship.  38 C.F.R. § 3.205(a)(6).  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  Id.  

The Board notes that the State of Michigan, where the 
appellant and the veteran resided, has not recognized common 
law marriage since prior to January 1, 1957.  See Mich. Comp. 
Laws Ann. § 551.2; Mich. Stat. Ann. § 25.2.  Nevertheless, 
regardless of whether common law marriage is recognized in 
the state where the parties resided, the Board notes that the 
United States Court of Veterans Appeals (Court) has held that 
in cases where there is a legal impediment to entering into a 
common law marriage, if the appellant was unaware of the 
impediment, then an otherwise invalid common law marriage 
could be deemed valid.  Colon v. Brown, 9 Vet. App. 9 Vet. 
App. 104, 107-108 (1996).  Additionally, under 38 C.F.R. § 
3.52, where an attempted marriage of a claimant to the 
veteran was invalid by reason of a legal impediment, the 
marriage will nevertheless be deemed valid if: (1) the 
marriage occurred 1 year or more before the veteran died (or 
existed for any period of time if a child was born of the 
purported marriage or was born to them before such marriage); 
(2) the claimant entered into the marriage without knowledge 
of the impediment; (3) the claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death; and (4) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  38 C.F.R. § 3.52.  All 
of the above requirements must be met in order to find a 
deemed valid marriage.

In the present case, as noted above, the appellant contends 
that she was the veteran's common law wife in that they lived 
together as husband and wife for more than thirty-three 
years, and raised four children together, including one son 
who was the biological son of both the veteran and the 
appellant.  Initially, the Board notes that in April 1950, 
the veteran was married to a person other than the appellant, 
but in April 1967 they were formally divorced.  

The claim to recognize the appellant as the veteran's spouse 
was initiated by the veteran prior to his death.  At that 
time, the veteran was hospitalized and he was seeking 
additional monthly VA compensation for dependents.  In 
support of that claim, in September 1991 the veteran 
submitted a Statement of Marital Relationship, in which he 
indicated that he began living with the appellant in 1958, 
and that they always used the same last name.  Also of record 
are two Supporting Statements Regarding Marriage, received in 
September 1991.  One statement is from the veteran's next 
door neighbor, who indicated that the veteran and appellant 
lived together and the children called the appellant "mom."  
The neighbor also stated that she was not aware that the 
parties were not legally married until about one year prior, 
and that they had even a 25th wedding anniversary party.  
Another statement was submitted by a friend who knew both the 
appellant and the veteran for 33 years, and never knew they 
were not married.  

In September 1991, the RO received a copy of the appellant's 
social security card, on which she uses the veteran's last 
name.  The veteran and the appellant both submitted 
statements in October 1991, indicating that ten years after 
they began living together, they had a son and continuously 
lived together until the veteran was hospitalized in 1990.  

In a September 1991 Administrative Decision, the RO concluded 
that since common law marriage was not valid under the laws 
of the State of Michigan, where the parties resided, that the 
appellant could not be considered the veteran's wife.  
Subsequently, the appellant submitted several statements in 
November 1991, February 1992, January 1992, in which she 
emphasized that she viewed the veteran as her husband, and if 
it would make things easier, she would formally marry him.  
In March 1996, the veteran died and his death certificate 
listed his marital status as "divorced," and the appellant 
was listed as the "informant," or contact person.

Also of record is a copy of the appellant's son's birth 
certificate, which lists the veteran as the child's father.  
Additionally, in the appellant's substantive appeal, received 
at the RO in September 1996, she indicated that the veteran 
was 17 years older than her, and she was told by the veteran 
that common law marriage was legal in the State of Michigan, 
where the parties resided.  The appellant further stated that 
she and the veteran entered into many contracts together as 
husband and wife, and that legal documents such as her 
driver's license, and social security card reflected such.  
Moreover, the appellant indicated that the schools of her son 
recognized her as the veteran's wife.  Finally, the appellant 
stated that she did not know that common law marriage was not 
valid in Michigan, and she knew of no legal impediment.

In light of the laws and regulations cited above, the 
impediment faced by the appellant in her claim is that the 
State of Michigan, where the parties resided, has not 
recognized common-law marriage since 1957.  Nevertheless, 
despite that fact, the Board finds that in light of the facts 
and circumstances described above, the appellant has 
satisfied the necessary requirements to be recognized as the 
veteran's surviving spouse for purposes of receiving VA 
benefits.  In summary, the appellant indicated that she 
cohabited with the veteran continuously from the late 1950's 
to the date of his death; the appellant and the veteran are 
the biological parents of one son, and they jointly raised 
the veteran's other three sons; the appellant claims that she 
was not aware of a legal impediment; the veteran and the 
appellant held themselves out to others that they were 
husband and wife; and there has been no claim for death 
benefits granted to a legal widow.  See 38 C.F.R. § 3.52; 
Colon, supra.  For those reasons, the Board finds that the 
appellant has met the requirements for establishing herself 
as the veteran's surviving spouse for purposes of receiving 
VA benefits.

II.  Service Connection for Cause of Death

The law provides that service connection may be granted for 
disabilities resulting from a disease or injury incurred or 
aggravated during active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  Service-connected 
diseases or injuries involving active processes affecting 
vital organs receive careful consideration as a contributory 
cause of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(3).  Further, there are primary 
causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  

However, the threshold question to be answered with respect 
to any claim for VA benefits is whether the appellant has 
presented a well grounded claim, that is, one that is 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Although the claim need not be 
conclusive, it must be accompanied by supporting evidence.  
An allegation alone is not sufficient.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992). 

For a claim to be well grounded, there generally must be 
evidence of (1) a medical diagnosis of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Carbino v. Gober, 
10 Vet. App. 507, 509 (1997).  For service connection for the 
cause of a veteran's death, the first requirement, evidence 
of a current disability, will always have been met (the 
current disability being the condition that caused the 
veteran to die).  However, the last two requirements must be 
established by the evidence of record.  Id.  Medical evidence 
is required to establish a causal connection between service 
or a disability of service origin and the veteran's death.  
See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The veteran had active military service from November 1943 to 
March 1946.  He died on March [redacted], 1996.  According to 
the veteran's death certificate, he died due to atherosclerotic 
heart disease; another significant condition contributing to 
the veteran's death but not resulting in the underlying cause 
of death included a cerebrovascular accident.  During the 
veteran's lifetime, he had established service connection for 
residuals of a gunshot wound to the right chest, evaluated as 
20 percent disabling; and a scar to the right chest, 
evaluated as 10 percent disabling; the combined disability 
rating for service-connected disabilities was 30 percent.

The Board has thoroughly review the evidence of record, 
however, the Board finds that the appellant has not submitted 
evidence of a well grounded claim for service connection for 
the cause of the veteran's death, and for the reasons set 
forth below, the appeal is denied.  

The veteran's service medical records are negative for any 
evidence of atherosclerotic heart disease, nor is there any 
evidence of heart disease within the first year of service 
separation.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307; 
3.309.  In fact, following the period immediately after the 
veteran was separated from service, the record is devoid of 
any medical evidence until approximately 1990, at which time 
the veteran was hospitalized for a right hemiplegia, 
secondary to a cerebral vascular accident in April 1990.  The 
Board has reviewed the medical evidence of record reflecting 
treatment during the years prior to the veteran's death, but 
there is simply no evidence that atherosclerotic heart 
disease was clinically manifested during the veteran's active 
service, or to a compensable degree during the first post-
service year, and there is also no competent medical evidence 
of a nexus between any such fatal condition and the veteran's 
military service.  Nor is there any medical evidence of 
record that the veteran's fatal atherosclerotic heart disease 
was causally or etiologically related to a service-connected 
disability, or that a service-connected disability caused or 
contributed substantially or materially to the veteran's 
death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

While the appellant may well believe that the veteran's death 
was related to service, as a layperson without medical 
expertise or training, she is not competent to offer evidence 
on an issue requiring medical evidence for resolution.  See 
Van Slack, 5 Vet. App. at 502; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Accordingly, it is the judgment of 
the Board that the appellant has failed to meet her initial 
burden of submitting evidence of a well-grounded claim for 
service connection for the cause of the veteran's death, and 
her claim must be denied on that basis.  If the appellant has 
not presented evidence of a well grounded claim, there is no 
further duty to assist in the development of the claim, and 
the claim must fail.  Epps v. Gober, 126 F.3d 1262, 1469 
(Fed. Cir. 1997).

The Board is not aware of the existence of any relevant 
evidence, which, if obtained, would well-ground the 
appellant's claim.  See McKnight v. Gober, 131 F.3d 1483 ( 
Fed. Cir. 1997).  The Board views its discussion as 
sufficient to inform the appellant of any evidence necessary 
to present a well grounded claim for service connection.  See 
McKnight, 131 F.3d 1483; Robinette, 8 Vet. App. at 77-78.  In 
that regard, competent medical evidence is needed that 
establishes a nexus, or link, between the disability that led 
to the veteran's death, and an incident of the veteran's 
military service.  

II.  Survivors' and Dependents' Educational Assistance

Survivors' and dependents' educational assistance benefits 
are payable to the surviving spouse of a veteran, if the 
veteran was discharged from service under conditions other 
than dishonorable and a permanent total service-connected 
disability was in existence at the date of the veteran's 
death, or the veteran died as a result of a service-connected 
disability.  38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. 
§§ 3.807, 21.3020, 21.3021 (1998).

In the present case, the evidence of record does not reveal 
that the veteran died of a service-connected disability, or 
had a permanent and total service-connected disability that 
was in existence at the date of his death.  Thus, the basic 
requirements for survivors' and dependents' educational 
assistance benefits have not been met, and the appellant's 
claim must be denied.  See 38 U.S.C.A. § 3501; 38 C.F.R. 
§§ 3.807, 21.3020, 21.3021.  Where, as in this case, the law 
and not the evidence is dispositive, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).









ORDER

The appellant is recognized as the veteran's surviving 
spouse, for purposes of receiving VA benefits.  

In the absence of evidence of a well grounded claim, service 
connection for the cause of the veteran's death is denied.

There is no legal basis for entitlement to survivors' and 
dependents' educational assistance, pursuant to Chapter 35, 
Title 38, United States Code, and that claim is denied.  


 
		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

